Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo et al. (U.S. Patent Application Publication 2006/0259077) in view of themselves.

Regarding claim 1, Pardo et al. disclose a method for treating a subject using electrical stimulation, the method comprising:
receiving input indicating a desired therapeutic effect a subject (for example “activating the signal generator,” see [0034]-[0035]); 
generating, based on the input received, an electrical stimulation configured to achieve the desired therapeutic effect (see [0031]-[0032]); 
delivering the electrical stimulation using electrodes positioned proximate to nerves that innervate the subject's skin (see [0031]-[0032], and [0058] for example) and delivers intermittent current with an intensity above or below a predetermined threshold depending on the desired therapeutic effect, see [0037].
But Pardo et al. fail to explicitly recite the narrow ranges wherein intermittent current is delivered in periods of stimulation lasting from 12 to 16 seconds and separated by time intervals lasting between 1 minute and 3 minutes and at an intensity below a predetermined threshold of 1.0 mA depending on the desired therapeutic effect.
However, Pardo et al. do teach the operational parameters of stimulation comprising 1) an output current of 0.5 mA to 1.5 mA, and a duty cycle having 2) intervals with power on for about 10 s to about 100 s and power off (interpreted as a current of 0 mA) for the remainder of each 3 minute to 10 minute period of treatment in order to carry out the desired effect (see [0037]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pardo et al., by using specific values within the given ranges of Pardo et al. and use 1) a current value of 1 mA (which is in the middle of the range of 0.5 mA to 1.5 mA recited by Pardo et al.), 2) power on for 12 seconds to 16 seconds (which is in the very beginning the range of about 10 s to about 100 s recited by Pardo et al.), and 3) power off for the remainder of each 3 minute period of treatment in order to carry out the desired effect.

Regarding claim 8, Pardo et al. disclose the claimed invention, see [0037].

Regarding claim 10, Pardo et al. disclose delivering the electrical stimulation using electrodes coupled to cutaneous nerves or subcutaneous nerves, or both, see [0031], [0042], [0043] and figure 2.

Regarding claim 11, Pardo et al. disclose a system comprising: 
a plurality of electrodes (“two electrodes 25-1 and 25-2”, see [0058] and figure 2) configured to engage a subject's skin (just under the skin inner surface) and deliver electrical signals thereto;
a signal generator (“generator 10,” see [0058] and figure 2), in communication with the plurality of electrodes, configured to provide the electrical signals; and
a processor programmed (programmable “microprocessor” inside “logic and control section 15”, see [0053] and figure 1) to execute instructions stored in a non-transitory computer readable medium to: 
select an electrical stimulation configured to achieve a desired therapeutic effect for at least one neural structure accessible using the subject's skin (for example “activating the signal generator,” see [0034]-[0035]);
direct the signal generator to deliver the electrical stimulation using the plurality of electrodes (see [0031]-[0032]); and
But Pardo et al. fail to explicitly recite the processor is confirmed to provide the narrow ranges wherein intermittent current is delivered in periods of stimulation lasting from 12 to 16 seconds and separated by time intervals lasting between 1 minute and 3 minutes and at an intensity below a predetermined threshold of 1.0 mA depending on the desired therapeutic effect.
However, Pardo et al. do teach the operational parameters of stimulation comprising 1) an output current of 0.5 mA to 1.5 mA, and a duty cycle having 2) intervals with power on for about 10 s to about 100 s and power off (interpreted as a current of 0 mA) for the remainder of each 3 minute to 10 minute period of treatment in order to carry out the desired effect (see [0037]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pardo et al., by having the processor use the specific values within the given ranges of Pardo et al. and use 1) a current value of 1 mA (which is in the middle of the range of 0.5 mA to 1.5 mA recited by Pardo et al.), 2) power on for 12 seconds to 16 seconds (which is in the very beginning the range of about 10 s to about 100 s recited by Pardo et al.), and 3) power off for the remainder of each 3 minute period of treatment in order to carry out the desired effect.
The explicit recitation of the processor configured to “control a sympathetic nerve activity in the subject by directing the signal generator to deliver the electrical stimulation using the plurality of electrodes” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claims 12-13, Pardo et al. discloses the claimed invention. The recitations of claims 12 and 13 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); 

Regarding claim 17, Pardo et al. disclose the claimed invention, see [0037].

Regarding claims 18-20, Pardo et al. disclose the signal detector (sensor electrode 33, see [0060] and figure 2).  The recitation that the A) signal detector is “configured to acquire signals from the subject's skin,” 2) “the processor is further configured to monitor the sympathetic nerve activity using the signals acquired from the subject's skin,” and 3) “the processor is further configured to determine a medical condition of the subject using the monitored sympathetic nerve activity” are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference .


Allowable Subject Matter

Claims 2, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4, 8-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.

Accordingly, this action is made FINAL.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON F ROANE/Primary Examiner, Art Unit 3792